DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant should note that the instant application has been reassigned to a new examiner. The Art Unit location of this application remains the same.

Status of the Claims
Pursuant to the amendment dated 12/27/2021, claims 2 and 3 have been cancelled.  Claims 1 and 4-23 are pending and under current examination.  

Claim Objections
Claims 1, 11, 12 objected to because of the following informalities:  

Claim 1 is ungrammatical because the claim contains multiple verbs within the same phrase, specifically “is at a concentration between about” in each of lines 3, 5, and 6.  Amending the claim to delete the word “is” in each location would obviate the rejection.  

Claims 11 and 12 recite the phrase “that the composition” in line 1.  This language is awkward; the examiner recommends replacing the word “that” with “wherein”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “[a]n injectable solubilizer composition, comprising: a. a lecithin, having phosphatidylcholine content no less than 75% w/w based on the lecithin weight, is at a concentration between about 6% and about 72.5%; b. a medium chain triglyceride (MCT) having fatty acids of chain length of about 6 to 12 carbons, is at a concentration between about 2% and about 32.5%; c. a bile salt is at a concentration between about 11.5% and about 90%; and d. water, and e. optionally alcohol, where the % is the weight percentage over the total weight of lecithin, MCT and bile salt, and where the said composition is a clear and one-phase aqueous solution and is substantially free of solid particles or oil droplets”.  (Emphasis added.)  Claim 6 recites “[t]he composition according to claim 1, wherein the lecithin is derived from a natural source or is synthetically made”.  Thus, the claims embrace a composition containing lecithin derived from any source including soy as well as egg and the synthetic lecithin exemplified in the specification and the claims also require that the composition be clear and one-phase.  The specification discloses an experiment wherein different sources of lecithin are used to formulate a composition having each of lecithin, bile acid (glycocholic acid), MCT, ethanol, benzyl alcohol, and water in an amount falling within the scope of the instant claims.  The composition containing egg lecithin forms a hazy solution (i.e. is not clear) and the synthetic lecithin DMPC causes phase separation (i.e. is not one-phase).  Egg lecithin contains phosphatidyl choline at 78% of the lecithin (see page 2 of Creative Biolabs) and DMPC (which the examiner interprets to refer to dimyristoyl-glycero-3-phosphocholine) is entirely phosphatidyl choline, therefore each of these lecithin sources fall within the scope of “having phosphatidylcholine content no less than 75% w/w based on the lecithin weight”.  Evidence on the record 

Applicant is referred to MPEP 2163, which states, in part, 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]without such disclosure, the claimed methods cannot be said to have been described.”).

Amending the claims to limit the lecithin to soy lecithin would obviate the written description rejection described above.  

Claim 11 recites “[t]he composition according to claim 1, that the composition is a Universal Solubilizer”.  The instant specification defines the term “Universal Solubilizer” as follows (see page 17): 
As used herein, the term “Universal Solubilizer” refers to a solubilizer that is capable of increasing the solubility for a compound of interest regardless of its 

The examiner notes that over twenty active agents having low water solubility have been evaluated for solubility in an example of the LMBW system according to the instant invention (pages 41-43).  Although the LMBW system is effective at improving the solubility of these substances, the examiner does not consider these data to suffice to establish that the claimed LMBW composition is a Universal Solubilizer according to the definition provided in the specification.  The scope of the term “Universal Solubilizer” as laid out in the specification is limitless in terms of the identity of the compound of interest.  As one example, the substance silver chloride falls within the scope of the claimed invention and is insoluble in water and is also insoluble in oils such as those used to form the LMBW system of the instant invention.  Please see MPEP 2163, noted above. 

The examiner recommends cancelling claim 11 to overcome the written description rejection set forth above.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the written description concerns outlined above.  

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 1 has introduced the phrase “about 2% in line 5 and the phrase “about 90%” in line 6.  The examiner is unable to locate support for the range embraced by the phrase “about 2%” or the phrase “about 90%” in the application, as filed. Analogously, the recitation of the ranges “about 2%” and “about 90%” in claims 16 and 17 are also considered new matter.   Amending the claims to delete the word “about” preceding the term “2%” or “90%” in each instance noted above would obviate the rejection.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the term “low molecular weight polyethylene glycol”, which is a relative term and also recites language indicating a molecular weight of the low polyethylene glycol within parentheses in line 3.  This renders the claim indefinite because it is unclear whether the language within the parentheses further limits the invention or merely provides examples of the molecular weight.  

Claim 18 is indefinite because the claim requires the composition to exhibit a Cmax, without identifying the numerical value of the Cmax.  

Claim 18 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim.  See MPEP 608.01(m).

Claim 21 is directed to a product, “[t]he composition according to claim 1” but claim 21 recites that the composition is administered, implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Amending the claim to indicate that the composition is suitable for administration as recited in the claim would obviate the rejection.  

Claim 23 recites “dissolving … in water to a concentration no less than about 0.1/1 (w/w) in water to the total weight of lecithin, MCT, and bile salt ratio”.  This language does not make sense, therefore one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the invention, as claimed.  In the interest of compact prosecution, the examiner has interpreted the phrase to limit the weight/weight ratio of water to the total amount of lecithin, MCT, and bile salt to 0.1/1.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, 17, 18, 2, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In this case, claims 16 and 17 fail to further limit the subject matter of the claim upon which they depend.  The invention of claim 1 is interpreted under 35 USC 112 to contain only the substances specifically recited in the claims (i.e. lecithin, MCT, bile salt, water, and optional alcohol).  Thus, claims 16 and 17 fail to further limit claim 1 because the invention delineated in claim 1 does not contain any further substances other than those noted above.  Any claim that recites additional substances that must be present in a composition must recite the transitional phrase “further comprising” under 35 USC 112.  

Amending the transitional phrase in each of claims 16 and 17 to recite “further comprising” in place of “comprising” would place the claims in proper dependent form.  

Claim 23 recites “a lecithin” without specifying the percentage of phosphatidyl choline present and also recites the range between 0% and about 32.5% of the MCT.  Both of these limitations are broader than the scope of claim 1, from which claim 23 depends, therefore claim 23 fails to include all of the limitations of the claim from which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the improper dependency concerns outlined above.  

Conclusion
Claims 1 and 4-23 are free of the prior art.  
The amendment to the claims requiring the presence of MCTs has overcome the obviousness rejection over De Tommaso (of record).  There is no teaching in the prior art that would lead one having ordinary skill to add MCTs to the composition disclosed by De Tommaso.  In view of the amendment to the claims, the examiner considers the 
As used herein, the term “one-phase” describes a liquid which is substantially free of solid particles, oil droplets, or other detectable aggregates or super molecular structures in the nanometer (>5 nm and ≤1000 nm), micron or micrometer (>1 micron and ≤1 millimeter) or greater (>1 millimeter) size range. Any object in water of size less 5 nm falls in the size range of single or un-aggregated molecules, therefore is regarded as a true solution or one-phase solution. 

As used herein, “aqueous” means that the composition is made with water as the main solvent with its concentration greater than the concentration of any other liquid solvent.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617